 In theMatter of M.P. MOLLER,INC.andFEDERALLABOR UNION NO.23985, A. F. of L.Case No. 5-R-2016.-Decided June26, 1946Mr. John Wagaman,of Hagerstown, Md., for the Company.Mr. Joseph Padway,byMr. James A. Glenn,ofWashington, D. C.,andMr. Earl A. Rider,of Hagerstown, Md., for the Union.Mr. Herbert J. Nester,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Federal Labor Union No.23985, A. F. of L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of M. P. Moller, Inc., of Hagerstown, Maryland, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Earle K. Shawe, TrialExaminer. The hearing was held at Hagerstown, Maryland, on May6, 1945.The Company and the Union appeared and participated. Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the is-sues.At the hearing the Company moved to dismiss the petition,which motion was referred to the Board by the Trial Examiner. Forreasons hereinafter stated the motion is hereby denied.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYM. P. Moller, Inc., a Maryland corporation having its office and plantin Hagerstown, Maryland, is engaged in the manufacture of pipe or-gans.Previous to the cessation of hostilities, the Company was en-69 N. L. R. B., No. 7.80 M. P. MOLLER, INC.81gaged exclusively in the manufacture of airplane parts, but has sincereverted part of its plant to its peacetime production of pipe organs.During the past year, the Company purchased raw materials valuedin excess of $50,000, all of which originated from points outside theState of Maryland.During the same period, finished products manu-factured by the Company were valued in excess of $750,000, approxi-mately two-thirds of which represented organs and the remainingone-third was composed of airplane parts for use by the U. S. Army.Approximately 75 percent of the pipe organs sold by the Companyduring the past year was shipped to points outside the State ofMaryland.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.11.THE ORGANIZATION INVOLVEDFederal Labor Union No. 23985isa labor organization,affiliatedwith the American Federation of Labor, admittingto membershipsupervisory employees of the CompanyIII.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union aexclusive bargaining representative of certain of its supervisory em-ployees until it has been certified by the Board in an appropriat*runit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges as appropriate a unit consisting of all foremen,assistant foremen, and the chief inspector employed in the Com-pany's Hagerstown plant.The Company does not oppose the specificcomposition of the proposed unit, but contends that these employeesare a part of management, and therefore cannot be classified as "em-ployees" within the meaning of Section 2 (3) of the Act.The status of foremen and other comparable supervisory categorieshas been determined in several recent decisions by both the Board'One of the grounds urged by the Compan'. in support of its motion to dismiss the peti-tion was the claim that the Union is not a labor organization within the meaning of theActSection 2 (5) of the Act states : "The term`labor organization'means any organi-zation of any kind,or any agency or employee representation committee or plan,in whichemployees participate and which exists for the purpose,in whole or in part, of dealingwith employers concerning grievances,labor disputes,rates of pay,hours of employment,or conditions of work"The Union clearly conforms to this definition of a "labor organi-zation "Local No 23935 was chartered for the express purpose of representing the supervisoryemployees sought herein701592-47-vol 69-7 82DECISIONSOF NATIONAL LABOR RELATIONS BOARDand the courts, wherein the language of Section 2 (3) of the Act defin-ing the term "employees," has been construed to include supervisoryemployees.Accordingly, we find that the employees sought hereinare "employees" within the meaning of the Act 2Upon consideration of the evidence adduced in the record, we areof the opinion that the foremen, assistant foremen, and the chiefinspectors are readily distinguishable from the higher level policy-making officials of the Company, and do not constitute such an inte-gral part of management that they may not be segregated therefromas a separate group for the purposes of collective bargaining.Therecord is clear that these employees have a definite community ofinterest in that they constitute the first level of supervisory employeesengaged in the general duties of instructing and supervising the rankand file employees and handling general problems of production.3We find that all foremen, assistant foremen, and the chief inspectoremployed at the Company's Hagerstown plant constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisenbe resolved by an election by secret ballot among the employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with M. P. Moller, Inc.,Hagerstown, Maryland, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fifth Region, acting in this matter as agent for the2SeeMatterof Jones &Laughlin Steel Corporation,Vesta-Shannopin Coal D11 1410o,66N L R B 386,Matter of American LocomotiveCompany,67 NL R B , 1123'SeeMatter of Packard Motor Car Company,61 N L R B 4 and 64 N L R B 1212,Matter of The B F. Goodrich Company,65 N L. R B 294,Matter of L A Young Spiing& Wire Corporation,65 N L.R B 298,Matter ofThe Midland Steel Products Company,Matterof GeneralMille, Inc. 66 N. L R B 1423Matter of TheRaberoid Company,67 N L R B 353,see alsoMatter of Jones & Laughlin Steel Cor-poration, supra. M. P. MOLLER, INC.83National Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations,among employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off,and includingemployees in the armed forces of the United States who present them-selves in person at the polls,but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether or notthey desire to be represented by Federal Labor Union No. 23985,A. F. of L.,-for the purposes of collective bargaining.MR. GERARD D. REILLY,dissenting :For reasons stated inmy dissentingopinions inMatter of PackardMotor Car Company,61N. L. R. B.4, andMatter of Jones f LaughlinSteel Corporation,66 N. L.R. B. 386, I am constrained to dissent fromthe majority opinion in this case.